                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY,                              )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )       Civil Action No. 18-1685
                                             )
PA DEPT. OF CORRECTIONS, et al.,             )
                                             )
                      Defendants.            )


                                    MEMORANDUM ORDER

       Pending before the Court are the objections by pro se Plaintiff Quintez Talley (ECF No.

11), to the April 10, 2019, Report and Recommendation of the Magistrate Judge (ECF No. 9),

which recommended that the Complaint be summarily dismissed pre-service for failure to state a

claim pursuant to the screening provisions of 28 U.S.C. § § 1915(e)(2) and 1915A.

       The Court has reviewed the matter and concludes that the Report and Recommendation

correctly analyzes the issues and makes a sound recommendation. Upon consideration of the

Complaint, together with the Report and Recommendation and objections filed by Plaintiff, and

after undertaking a de novo review of the record,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for The Court to Take Judicial Notice

of the Docket in Case No. 16-cv-1318 (ECF No. 10) is GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s Objections are OVERRULED as they are

without merit.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for failure to state a

claim pursuant to the screening provisions of 28 U.S.C. § § 1915(e)(2) and 1915A and leave to

                                                 1
amend is DENIED as futile as the factual scenario upon which Plaintiff bases his claims does not

prove any conceivable avenue for legal recourse.1

          IT IS FURTHER ORDERED that the Report and Recommendation of the Magistrate

Judge, dated April 10, 2019, hereby is ADOPTED as the Opinion of the District Court.

          The Clerk of Court is ORDERED to mark this case closed.

          SO ORDERED this 3rd day of May, 2019.



                                                       /s Nora Barry Fischer
                                                       Nora Barry Fischer
                                                       United States District Judge


cc/ecf:         Honorable Cynthia Reed Eddy
                United States Magistrate Judge

                QUINTEZ TALLEY
                KT 5091
                SCI Fayette
                48 Overlook Drive
                LaBelle, PA 15450-0999
                (via U.S. First Class Mail)




1
        Plaintiff’s state tort claims, i.e., conspiracy, legal malpractice, invasion of privacy, and
intrinsic fraud / extrinsic fraud are dismissed without prejudice for want of jurisdiction.
                                                      2
